                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  NORTHERN DIVISION

RUSSEL MCKELVEY,                                 )
                                                 )
               Petitioner,                       )
                                                 )
       v.                                        )          No. 2:19CV63 SPM
                                                 )
DEAN MINOR,                                      )
                                                 )
                                                 )
               Respondent.                       )

                         OPINION, MEMORANDUM AND ORDER

       This matter is before the Court on petitioner Russel McKelvey’s petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2254. (Docket No. 1). For the reasons discussed below,

the Court will transfer this case to the United States District Court for the Western District of

Missouri.

                                           Discussion

       Petitioner is currently incarcerated at the Moberly Correctional Center in Moberly,

Missouri. He has filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254,

challenging state court convictions for first-degree assault, armed criminal action, and unlawful

use of a weapon. State of Missouri v. McKelvey, No. 1131-CR08136-01 (31st Cir., Greene

County). On September 11, 2015, he was sentenced to fifteen years imprisonment for the assault,

five years for the armed criminal action, and three years for the unlawful use of a weapon. The

sentences were run concurrently to each other.

       According to petitioner, and corroborated by the Court’s review of petitioner’s state

records, the conviction that petitioner is challenging arose in the Circuit Court of Greene County,
Missouri. Greene County is located in the Southern Division of the Western District of Missouri.

See 28 U.S.C. § 105(b)(5).

               Where an application for a writ of habeas corpus is made by a
               person in custody under the judgment and sentence of a State court
               of a State which contains two or more Federal judicial districts, the
               application may be filed in the district court for the district wherein
               such person is in custody or in the district court for the district
               within which the State court was held which convicted and
               sentenced him and each of such district courts shall have
               concurrent jurisdiction to entertain the application. The district
               court for the district wherein such an application is filed in the
               exercise of its discretion and in furtherance of justice may transfer
               the application to the other district court for hearing and
               determination.

28 U.S.C. § 2241(d). Pursuant to this section, the district courts for the Eastern District of

Missouri and the Western District of Missouri have concurrent jurisdiction to hear this case. In

circumstances such as this, the district court in which the petition is originally filed may, in the

exercise of its discretion and the furtherance of justice, transfer the case to the other district for

hearing and determination. Additionally, 28 U.S.C. § 1404(a) provides that a district court, for

the convenience of the parties and witnesses and in the interest of justice, may transfer any civil

action to any other district or division where it might have been brought.

       Transfer of this action is appropriate because petitioner’s constitutional claims are based

upon a conviction in a circuit court located within the Western District of Missouri. The relevant

records are thus located there, and if a hearing is required, the Western District of Missouri

would be more convenient for witnesses. Moreover, the Court has entered an administrative

order stating that, absent any unusual circumstances, any habeas petition challenging a

conviction or sentence arising out of a proceeding in the Western District of Missouri should be

transferred to that district. Therefore, the Court will order that this case be transferred to the

United States District Court for the Western District of Missouri.

                                                  2
      Accordingly,

             IT IS HEREBY ORDERED that the Clerk of Court shall transfer this case to the

       United States District Court for the Western District of Missouri. See 28 U.S.C. §
2241(d).

      Dated this 7th day of August.


                                               __________________________________
                                                  HENRY EDWARD AUTREY
                                               UNITED STATES DISTRICT JUDGE




                                           3
